Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 1 of 9 PAGEID #: 1

AO 9] (Rev. 11/11) Criminal Complaint AUSA Glenn-Applegate

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

United States of America
Vv.

Case No. ¢/ rr) | /VM J-/ SO
DOUGLAS G. SCHIFER

 

: Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 7, 2020 in the county of Franklin in the
Southern District of Ohio , the defendant(s) violated:

Code Section _ Offense Description
42 U.S.C. § 3631 Criminal Interference with Right to Fair Housing

This criminal complaint is based on these facts:

See attached Affidavit

™ Continued on the attached sheet.

Sworn to before me and signed in my presence. A, Feet mye .

: 7 VU OF AR) BR!
Date {VY en Z oy Side f air
Col UM VY, gH Elizabeth A. Preston Daavers-Chiéf U.S. Magistrate Judge

Printed name and title

   

City and state:
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 2 of 9 PAGEID #: 2
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 3 of 9 PAGEID #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Julie A. Becker, being first duly swom, hereby depose and state as follows:

I. INTRODUCTION

1. Tama Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI) and have
been since October 2019. I am currently assigned to Public Corruption/Civil Rights Squad of the
Cincinnati Division. In this capacity, I investigate matters involving Corruption by Public
Officials, Law Enforcement/Prison Corruption, Obstruction of Justice, Color of Law/Civil Rights
Violations (Hate Crimes), Fraud against the Government, and Election Fraud. I have been with
Columbus Division of Police since December 1999. I have received training and investigative
experience in interviewing and interrogation techniques, arrest procedures, search and seizure and
search warrant applications.

2. As a Task Force Officer, or law enforcement officer, I am authorized to investigate
violations of laws of the United States and to execute warrants issued under the authority of the
United States. Consequently, I am an “investigative or law enforcement officer of the United
States,” within the meaning of Section 2510(7) of Title 18, United States Code, that is, an officer
of the United States who is empowered by law to conduct investigations of and to make arrests for
offenses enumerated in Section 2516 of Title 18, United States Code.

3. Iam familiar with the facts and circumstances of this case. The information contained in
this affidavit is either personally known to me, based upon my interview of various witnesses and
review of various records and publicly available information, or has been relayed to me by other
agents or sworn law enforcement personnel. Because this affidavit is being submitted for the

limited purpose of obtaining a criminal complaint and arrest warrant, I have not included each and
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 4 of 9 PAGEID #: 4

every fact known to me concerning the investigation. I have set forth facts to establish probable
cause for the charges in the complaint.

4. Based on my training and experience and the facts as set forth in this affidavit, there is
probable cause to believe that a violation of 42 U.S.C. § 3631 (Criminal Interference with Right
to Fair Housing) has been committed by Douglas G. Schifer.

Hi. PROBABLE CAUSE

3. In approximately December 2020, the FBI, in conjunction with Columbus Division of
Police, initiated an investigation into Douglas G. Schifer, for a suspected violation of 42 U.S.C.
§ 3631 (Criminal Interference with Right to Fair Housing).

6. Section 3631 of Title 42, United States Code, in relevant part prohibits the use of force or
the threatened use of force to willfully injure or intimidate or interfere with a person, or attempt to
do so, because of the person’s actual or perceived religion and because the person was enjoying
an enumerated housing right, such as the right to occupy or purchase a dwelling.

7. As your affiant, and having reviewed the aforementioned documentation, I have compiled
the following summary of the facts below, which is predicated upon the interviews, victim
statements, and police reports.

8. Therefore, I, Julie A. Becker, the undersigned complainant, state the following is true to
the best of my knowledge and belief.

9. VICTIMS: Neighbor 1 and 2 reside next door to the defendant.

10. DEFENDANT: Douglas G. Schifer resides at 771 Franklin Avenue, Columbus, Ohio.

11. BACKGROUND: In FBI interviews, neighbor 1 and 2 stated that on November 7, 2020,
they were with guests 1, 2, 3, and 4, grilling on their patio. Neighbor 1 said he went inside to grab

something when he heard dogs barking and someone yelling.
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 5 of 9 PAGEID #: 5

12. According to neighbor 1, neighbor 1 came out and observed his dog and Schifer’s dogs
barking at the shared fence between the two properties. According to neighbor 1, Schifer was
yelling and stated, “fucking liberal,” “fucking dog,” and “I will poison your dog if it comes back
to the fence.” According to neighbor 2, Schifer said, “all you fucking people, it’s no wonder Hitler
burned you people in ovens.” According to guest 1, Schifer said, “fucking Hitler should have
gassed you.” According to neighbor 1, neighbor 1 positioned his body to be between Schifer and
the people in the yard of neighbors 1 and 2. According to neighbor 1, Schifer continued yelling
and stated, “Jews burn, you belong in ovens,” “this will never be an apartment, I guarantee it”
(referring to work neighbor 1 and 2 were having done to remodel their garage), “I will burn it to
the ground,” “your fucking hippie liberal wife,” “fuck you,” “you’re fucked” and “it would be nice
to be able to use my yard.” Neighbor 2 stated Schifer yelled three times “all you fucking people,
it’s no wonder Hitler burned you people in ovens,” and “I’m going to shoot you and your dogs.”

13. According to neighbor 2, Schifer was still at the fence and said to neighbor 1, “you want
to go?” Schifer started to come over the fence when he spat on neighbor 1. Neighbor 1 stated the
spit hit his face and chest. Neighbor 2 stated that, along with neighbor | and their guests, they all
went into their house.

14. Neighbor 1 stated that at approximately 5:30pm, he went to his garage and spoke with a
person doing the work on their garage. Neighbor | then drove him to the bus stop, which took
approximately ten minutes. Neighbor 1 arrived back home and passed Schifer on the sidewalk
and stated Schifer squared up on him in a fighting stance and called him a “fucking heeb.” Based
on my training and experience, I believe this is a pejorative term for Jewish people, referring to

them as “Hebrews.”
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 6 of 9 PAGEID #: 6

15. According to neighbor 1, later that day, neighbor 1 was burning Sage outside of his home
when he saw Schifer walking back from the store. Schifer said to neighbor 1, “I hope you only
find smoke on the outside, you fucking Jew.”

16. According to neighbor 1, at approximately 6:30pm, he went back inside his house and sat
down to dinner with neighbor 2 and their guests, when neighbor 1 heard a loud crash. According
to guest 1, he went outside to investigate with neighbor 1. They did not see anything at the time,
so both went back inside the residence.

17. According to neighbor 1, between 7:30pm and 8:00pm, both neighbors | and 2, as well as
guests 1, 2, 3, and 4, were all in the living room watching President-Elect Joe Biden giving his
speech on television. According to neighbor 2, shortly after 8:00pm, the guests heard a loud crash
and broken glass was all over the floor. Guest 2 stated this caused broken glass all over the floor
and in the dog bed. Neighbor 2 added that glass was on the couch and in one of their drinks that
was sitting on the floor. Neighbor 1 stated he ran outside with neighbor 2, and neighbor 1 said he

heard Schifer’s front door close.

18. According to Columbus Police, multiple calls were received on November 7, 2020, related
to this incident, starting at 5:24pm. At 5:24pm, Schifer made the first call to the police, which was
logged as a neighbor dispute over dogs. Neighbor 2’s first call was at 7:20pm, and neighbor 2
made multiple follow-up calls that evening.

19. Neighbor 1 stated he called his father and after his father arrived at the residence of
neighbors 1 and 2, they observed the damage to the front of the home and then went through the
house to the backyard of neighbors 1 and 2.

20. According to neighbor 1’s father, Schifer was standing in his doorway in the back of his

house and began yelling again, “‘you will never use that for an apartment,” (referring to a structure
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 7 of 9 PAGEID #: 7

on the property of neighbors 1 and 2), and “that’s why he put you people in furnaces.” According
to father of neighbor 1, he asked Schifer “why he was doing this” and Schifer stated, “if you come
over my fence, I will put a bullet in your head.” According to neighbor 1, during the time that
neighbor 1 and his father were in the backyard, Schifer yelled, “fucking Jews,” “I'll chop you up
and put you in pizza ovens,” “that will never be a fucking apartment,” and “take one more step
toward my fence and I will put a fucking bullet in your head.”

21. At approximately 9:16pm, Columbus Police officers were dispatched and officers arrived
at 9:21pm. A Columbus Division Police officer took a preliminary investigative report from
neighbors 1 and 2, and their guests. Officers attempted to speak with Schifer, but no one responded
to knocks on his door.

22. According to neighbors 1! and 2, they did not feel safe to stay in their home that night. They
packed some belongings for the evening and stayed elsewhere overnight.

23. According to neighbor 1, on or about November 8, 2020, neighbors provided them with
video of the incident from their doorbell camera. The video shows someone walk down the steps
at 771 Franklin Avenue, and then walk westbound on the sidewalk, past the porch area of the
residence of neighbor 1 and neighbor 2. The person appears to be standing in front of the window
of the residence and then runs back to 771 Franklin Avenue and goes up the steps. Multiple people
come out the front door of the residence of neighbor 1 and neighbor 2 and walk down the steps to
the front of the residence.

24. On November 11, 2020, a Columbus police detective interviewed Schifer by telephone. In
describing the November 7, 2020 incident, Schifer said, “I blew up on them. I did.” He denied
making threats to shoot neighbor 1 and neighbor 2 and denied making anti-Semitic comments.

Schifer denied breaking neighbor 1 and neighbor 2’s window but offered to pay for the window.
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 8 of 9 PAGEID #: 8

25, On or about January 28, 2021, at 10:31am, members of the FBI attempted to interview
Schifer. Schifer stated, in part, “I need to talk to my attorney, because that is a bunch of hype on
that stuff,” and “The stuff that they are accusing me of, I never said any of that.”

26. On or about January 28, 2021 at 11:49am—approximately 1 hour and 18 minutes after the
attempted FBI interview—Schifer called in a 311 complaint with City of Columbus. According
to the Building and Zoning Services Service Request Report that was generated as a result of the
phone call, Schifer claimed that the garage at the home of neighbors 1 and 2 had been turned into
living quarters without permits. According to the Report, Schifer stated that the garage had a
furnace/air conditioning and water lines. Schifer also gave his address and phone number to
contact him in case the City’s investigators needed access to his property to view neighbor 1 and
neighbor 2’s garage.

27. According to neighbor 1 and neighbor 2, November 7, 2020, was not the first time Schifer
had made derogatory comments towards Jews. According to neighbor 1, he had previously spoken
with Schifer about the dilapidated fence between their properties. Schifer expressed that the prior
owner—who is also Jewish—had complained about the fence, and Schifer asked neighbor 1 if this
was a “Jewish thing.” Neighbor 1 also stated that on an occasion that neighbor | and neighbor 2
had allowed their grass to grow longer than usual, Schifer asked neighbor 1, “Are you one of those
lazy Jews?” According to neighbor 2, in March 2020, neighbor 2 was in the backyard gathering
herbs. Neighbor 2 told Schifer that she was gathering the herbs for shabbat dinner. Schifer asked
neighbor 2 about shabbat, and after neighbor 2’s explanation, Schifer stated, “I didn’t know you

were Jewish. I thought you were nice people.”
Case: 2:21-mj-00180-EPD Doc #: 1 Filed: 03/17/21 Page: 9 of 9 PAGEID #: 9

Ill. CONCLUSION
28. Based upon the foregoing, I request that the Court issue the proposed criminal complaint.
There is probable cause to believe that a violation of 42 U.S.C. § 3631, Criminal Interference with
Right to Fair Housing, has been committed by DOUGLAS G. SCHIFER. I therefore respectfully
request that an arrest warrant be issued authorizing the arrest of DOUGLAS G. SCHIFER.

Respectfully submitted,

NE Ne eee
Julie A>Becker
Task Force Officer
Federal Bureau of Investigation
aM e STS

Subscribed and sworn to before me this | day of March, 2021

   
 

   

 
  

1k F
ol aple
ay

ie

ELIZABETNA. PRESTORIDE
Chief United States Magi Tae \
ie IVa

  
